IN THE COMMONWEALTH COURT OF PENNSYLVANIA

Propel Charter Schools,                 :
                  Petitioner            :
                                        :
            v.                          :
                                        :
School District of Pittsburgh           :
(State Charter School Appeal Board),    :   No. 1210 C.D. 2020
                    Respondent          :   Argued: October 18, 2021


BEFORE:     HONORABLE P. KEVIN BROBSON, President Judge
            HONORABLE ANNE E. COVEY, Judge
            HONORABLE ELLEN CEISLER, Judge


OPINION BY
JUDGE COVEY                                        FILED: November 19, 2021


            Propel Charter Schools (Propel) petitions this Court for review of the
State Charter School Appeal Board’s (CAB) December 22, 2020 order that denied
Propel’s appeal from CAB’s Hearing Officer’s (Hearing Officer) order granting the
School District of Pittsburgh’s (District) Motion to Supplement the Record with
Propel’s 2017-18 school performance profile (SPP) scores and rankings (Motion to
Supplement), and denied Propel’s appeal from the District’s denial of Propel’s
application (Application) to operate a Multiple Charter School Organization
(MCSO). Propel presents three issues for this Court’s review: (1) whether Propel’s
failure to adhere to the Pennsylvania Department of Education’s (Department)
MCSO Application Guide (Application Guide) is a proper basis for denying Propel’s
Application; (2) whether the Department’s Application Guide is an improper
regulation; and (3) whether CAB erred when it interpreted the Charter School Law
(CSL)1 to allow the consideration of SPP data that became available after Propel
filed the Application.2 After review, this Court affirms.3
              In February 2018, the Department published an application form
(Application Form) to be completed by charter schools seeking to establish an
MCSO, and published the Application Guide in conjunction with the Application
Form.4

       1
         Act of March 10, 1949, P.L. 30, as amended, added by Section 1 of the Act of June 19,
1997, P.L. 225, 24 P.S. §§ 17-1701-A - 17-1751-A.
       2
         This Court has reordered Propel’s issues for ease of discussion.
       3
         This matter was argued seriately with Propel Charter Schools v. Pa. Dep’t of Educ. (Pa.
Cmwlth. No. 1209 C.D. 2020, filed Nov. 19, 2021).
       4
         The Department’s Application Guide provides, in relevant part:
              The General Assembly did not provide express direction concerning
              the sequence of submission and review of MCSO applications to the
              chartering school district(s) and the Department. Therefore, the
              Department has concluded that the most reasonable way to
              implement the requirements relating to submission and review is
              through a sequential review.
              Under this sequential review process, the establishment of an MCSO
              begins with the submission of a complete and verified MCSO
              [a]pplication to the chartering school district(s) for each charter
              school under the proposed MCSO. In the case of a regional charter
              school, or when the charter schools seeking to form an MCSO have
              different chartering school districts, the MCSO [a]pplication must
              be submitted to all chartering school districts simultaneously.
              Chartering school district(s) have 45 days to review and act on an
              application for creation of an MCSO; if no action occurs within the
              45 days, the application is deemed approved. [Section 1729.1-
              A(a)(2) of the CSL, added by the Act of November 6, 2017, P.L.
              1142,] 24 P.S. § 17-1729.1-A(a)(2). If a chartering school district
              disapproves an application and that disapproval is subsequently
              reversed by [] CAB[], see 24 P.S. § 17-1729.1-A(f), the application
              will be considered approved as of the date of CAB’s written
              determination unless otherwise stayed by an appropriate order.
              After approval by the chartering school district(s) (or CAB) or the
              passage of 45 days, the MCSO [a]pplication is submitted to the
              Department. The MCSO [a]pplication submitted to the Department
              must be identical to that approved by the chartering school
                                               2
              On May 4, 2018, Propel submitted the Application to the District,
wherein Propel sought to consolidate eight of its preexisting charter schools as a
single MCSO. The preexisting charter schools included: Propel Schools (operating
as Propel Charter School - Homestead); Propel Charter School - East; Propel Charter
School - McKeesport (Propel-McKeesport); Propel Charter School - Montour
(Propel Montour); Propel Charter School - Northside (Propel-Northside); Propel
Charter School - Pitcairn; and Propel Charter School - Hazelwood (Propel-
Hazelwood).
              Propel also submitted its Application to the Department and to Steel
Valley School District, Woodland Hills School District, Penn Hills School District,
McKeesport School District, Montour School District and Gateway School District.
Pursuant to Section 1729.1-A(c) of the CSL,5 24 P.S. § 17-1729.1-A(c), each school
district and the Department had 45 days to render a decision on the Application. On
June 18, 2018, the District formally voted to deny the Application. No other school
district responded to the Application within 45 days and, therefore, the Application
was deemed approved by those school districts.




              district(s). The Department has 45 days for review and action. 24
              P.S. § 17-1729.1-A(a)(1). Disapproval by the Department is also
              subject to an appeal to CAB. See 24 P.S. § 17-1729.1-A(f).
              This sequential review allows charter schools to address and resolve
              any concerns with the chartering school district(s), which have
              closer oversight of the charter schools, before seeking the
              Department’s approval. Also, the sequential review eliminates the
              possibility of conflicting decisions on an MCSO [a]pplication being
              issued by the chartering school district(s) and the Department at the
              same time.
Reproduced Record at 5725a-5726a.
       5
         Section 1729.1-A of the CSL was added by Section 10 of the Act of November 6, 2017,
P.L. 1142.


                                               3
             On June 25, 2018, the District issued its Notice of Denial (Denial
Notice) that stated, in relevant part:

             Although the [CSL] generally prohibits underperforming
             schools from consolidating with other charters schools, the
             consolidation is possible if the proposed consolidation
             includes a charter school that has met the performance
             criteria for the past two (2) years. Propel proposed to
             consolidate eight (8) schools, of which only one ([Propel-
             ]McKeesport) met the statutory performance criteria.
             Neither of the Propel schools located within the [District]
             ([Propel-]Northside and [Propel-]Hazelwood) have met
             the performance criteria.
             The [District] reviewed the [A]pplication and the
             [District’s board of school directors (School Board)]
             determined that it does not approve of the
             consolidation . . . . Although Propel claims that the
             consolidation will provide operating and administrative
             efficiencies, the [School] Board does not agree that these
             efficiencies will benefit students, and Propel’s claim that
             the consolidation would enhance educational equity for all
             students was not supported by any information submitted
             by Propel or made available to the [School] Board.
             The [School] Board does not approve of the consolidation
             for the reasons discussed at its public meetings and as
             further detailed herein. The [School] Board raised
             concerns in each of the following areas:
                I. The Governance Structure. The [CSL] provides that
                multiple charter school applicants must only submit “a
                clear description of the method for the appointment or
                election of members to the board of trustees.” [Propel]
                did not clearly delineate the composition of the Board
                of Trustee[s] or the manner of selection. . . .
                II. The funding of the [MCSO] (accountability for
                Pittsburgh tax dollars being used to benefit Pittsburgh
                students). Propel provided no information regarding
                any accountability for payments made by the [] District
                [] being used to benefit students residing in the []
                District [] and attending Propel. . . .


                                         4
               III. The proposed budget for the [MCSO], including
               special education expenditures. From information
               provided by Propel in the 2015-[]16 budget, there was
               a projected 22% decrease in special education tuition
               revenue in anticipation in the new funding formula.
               However, there was no change in the charter funding
               formula. The lower projected revenue could lead
               [Propel] to under budget and under fund services for
               special education students. That is coupled with the fact
               that special education tuition rate that the District pays
               to Propel increased by 5% in 2015-[]16. There was no
               explanation for the obvious contradiction in a decrease
               in special education tuition revenue and an increase in
               the tuition rate. . . .

Reproduced Record (R.R.) at 5472a-5473a (italic emphasis added).
            On July 16, 2018, Propel filed an appeal to CAB. Propel’s Application
relied on Propel-McKeesport as its lone qualifying school to satisfy the CSL’s
MCSO approval requirement that at least one member school must have an SPP
score that is among the top 25th percentile of Pennsylvania charter schools as
measured by the SPP for the two most recent school years.
            At the time Propel filed the Application with the District, the two most
recent school years for which SPP scores were available were the 2015-16 and 2016-
17 school years. On December 21, 2018, the Department published SPP scores and
rankings for the 2017-18 school year. On January 9, 2019, based upon the SPP
scores for the 2017-18 school year, the Department updated its MCSO Eligibility
List.
            On January 16, 2019, the District filed the Motion to Supplement. The
purpose of the Motion to Supplement was to provide CAB with evidence that Propel-
McKeesport was no longer ranked in the top quartile as it had been for the 2015-16
and 2016-17 school years. Because Propel-McKeesport had been the only school
with an SPP score in the top quartile of charter schools in the Commonwealth, none
of the eight schools in the proposed MCSO had an SPP score that would qualify

                                         5
Propel for MCSO eligibility. On March 19, 2019, the Hearing Officer granted the
Motion to Supplement (March 19, 2019 Order). Propel appealed to CAB from the
Hearing Officer’s March 19, 2019 Order.
              On May 21, 2019, the parties argued Propel’s direct appeal to CAB
from the Hearing Officer’s March 19, 2019 Order and Propel’s appeal from the
District’s decision denying Propel’s Application. Prior to the hearing, CAB Member
Lee Ann Munger (CAB Member Munger) and the Department Secretary recused
themselves from participating in both appeals.6
              At CAB’s June 18, 2019 meeting, CAB Member Munger and the
Department Secretary recused themselves from the vote, leaving a quorum - four
CAB members - who voted 4-0 to deny Propel’s appeal from the Hearing Officer’s
March 19, 2019 Order. Also, on June 18, 2019, CAB voted 3-1 to deny Propel’s
appeal from the District’s decision to deny Propel’s Application; however, CAB
tabled the matter as a nonactionable vote because CAB determined, in accordance
with its interpretation of the CSL, that the 3-1 vote did not constitute a valid CAB
action.7
              On July 24, 2019, with the Department Secretary and CAB Member
Munger again recusing, the same four CAB members again voted on the substantive
appeal from the Department’s denial, resulting in another 3-1 vote, which CAB did
not recognize as a valid CAB action. Once more, CAB tabled the matter.
              On September 6, 2019, Propel filed a Motion to Permit CAB Member
Munger to Vote. CAB counsel held a conference call with all of the parties to discuss
Propel’s Motion to Permit CAB Member Munger to Vote. On September 12, 2019,
the District filed its response in opposition thereto. On September 25, 2019, Propel


       6
          CAB Member Munger explained that her children attend Propel.
       7
          Because a majority of the six CAB members did not vote unanimously, CAB determined
that the 3-1 vote did not constitute a valid CAB action.
                                             6
withdrew its Motion to Permit CAB Member Munger to Vote, and filed a Motion to
Allow Vote of 3-1 in this Matter as Proper (Vote Motion). On October 7, 2019, the
District filed its response thereto. At CAB’s October 22, 2019 meeting, the parties
argued the Vote Motion and CAB voted to deny the Vote Motion, and again
attempted to vote on the substantive appeal which resulted in a 3-1 vote to deny.
CAB tabled the matter for a revote at its December 3, 2019 meeting. On November
27, 2019, CAB issued a written order denying the Vote Motion. On December 26,
2019, Propel appealed to this Court. On that same date, Propel also filed a Petition
for Review in the Nature of a Declaratory Judgment Complaint in this Court’s
original jurisdiction seeking a declaration that the CAB votes and revotes were
proper, and an order for CAB to promptly issue a written decision.
              On November 20, 2020, this Court ruled that CAB’s 3-1 vote was
proper, and reversed CAB’s November 27, 2019 Order.8 This Court further directed
that Propel had 30 days therefrom to appeal from CAB’s denial of Propel’s
substantive appeal. On November 25, 2020, Propel filed the instant Petition for
Review.9 On December 23, 2020, CAB issued its written decision in support of its
June 18, 2019 vote of 3-1 denying Propel’s appeal and its denial of Propel’s appeal
from the Hearing Officer’s March 19, 2019 Order.10
              Propel argues that CAB erred when it concluded that Propel’s failure to
comply with the Department’s Application Guide, specifically its requirement that

       8
          See Propel Charter Sch. v. Pa. Dep’t of Educ., 242 A.3d 985 (Pa. Cmwlth. 2020); Propel
Charter Sch. v. Pa. Dep’t of Educ., 243 A.3d 322 (Pa. Cmwlth. 2020); Propel Charter Sch. v.
Charter Sch. Appeal Bd. (Pa. Cmwlth. No. 1827 C.D. 2019, filed Nov. 20, 2020).
        9
          “Our review of [CAB’s] decision is limited to determining whether constitutional rights
were violated, whether errors of law were committed or whether the decision is not supported by
substantial evidence.” New Hope Acad. Charter Sch. v. Sch. Dist. of the City of York, 89 A.3d
731, 736 (Pa. Cmwlth. 2014).
        10
           CAB did not file an opinion in support of its June 18, 2019 vote denying Propel’s
substantive appeal before this Court issued its November 20, 2020 decision, due to its conclusion
that the vote was not valid.
                                               7
Propel first submit the Application to the school districts and, only after approval by
the school districts, to the Department, is a proper basis for denying Propel’s
Application. Propel expressly asserts:

             Lack of sequential submission and review of the
             Application cannot be a reason for denial by CAB or the
             District because there is no such requirement under the
             [CSL]. Moreover, whether or not Propel submitted its
             [A]pplication in a particular sequence does not bear on the
             District’s analysis as to whether Propel is eligible to
             consolidate.

Propel Br. at 28.
             In its Decision, CAB explained:

             [T]he Application Guide . . . explicitly states that “the most
             reasonable way to implement the [MCSO’s] requirements
             relating to submission and review is through a sequential
             review.” ([] Application Guide[ at] 2). The Application
             Guide goes on to state that “[a]fter approval by the
             chartering school district(s) (or CAB) or the passage of 45
             days, the MCSO [a]pplication is submitted to the
             Department.” ([] Application Guide[ at] 2). While the
             Application Guide’s language is not expressed as a
             command or mandate (e.g., “the review shall be
             sequential”), no reasonable reading of that language would
             interpret it as providing an applicant with discretion in the
             timing of its filings, and an applicant choosing its own
             filing sequence would necessarily do so at its peril.
             Therefore, Propel’s argument in this regard provides no
             grounds on which to reverse the denial of its Application.

CAB Dec. at 20, R.R. at 5837a.
             Section 1729.1-A of the CSL, which provides for the establishment of
MCSOs (MCSO Provisions), states, in relevant part:

             (a) Establishment shall be as follows:
                (1) Subject to the requirements of this [S]ection and
                [Part 2, Subchapter C of the Associations Code, ]15
                Pa.C.S. Pt. II Subpt. C[, 15 Pa.C.S. §§ 6101-6162]

                                           8
  (relating to nonprofit corporations), two (2) or more
  charter schools may consolidate into a[n] [MCSO] if
  both of the following apply:
    (i) The [D]epartment approves the consolidation
    as proposed in the application form submitted to the
    [D]epartment pursuant to subsection (c). If the
    [D]epartment does not approve or disapprove the
    proposed consolidation within forty-five (45) days
    after receipt of the application, the [D]epartment will
    be deemed to have approved the consolidation.
    (ii) Each school district that granted the initial
    charter of any charter school included in the
    proposed consolidation approves, by a majority
    vote of the local board of school directors, a
    resolution approving the consolidation as proposed in
    the application submitted to the local board of school
    directors pursuant to subsection (c). If a local board
    of school directors does not adopt a resolution under
    this clause approving or rejecting the proposed
    consolidation within forty-five (45) days after receipt
    of the application, the school district will be deemed
    to have approved the consolidation.
  ....
(b) (1) A charter school that, within either of the most
recent two (2) school years, has failed to meet any of
the following shall not be eligible to consolidate with
another charter school:
   (i) Requirements for student performance set forth in
   [Chapter 4 of the State Board of Education’s
   Regulations,] 22 Pa. Code Ch. 4[, §§ 4.1-4.82]
   (relating to academic standards and assessment).
   (ii) Accepted standards of fiscal management or audit
   requirements.
   (iii) A[n] [SPP] score that is among the top twenty-
   fifth percentile of Pennsylvania charter schools as
   measured by the [SPP] for the most recent year for
   which a[n] [SPP] score is available.



                            9
  (2) A charter school that has failed to meet any of the
  requirements of paragraph (1) may consolidate if
  the consolidation includes a charter school
  demonstrating that it has satisfied such
  requirements for the most recent two (2) school
  years.
(c) Within ninety (90) days of the effective date of this
section, the [D]epartment shall develop and issue a
standard application form that [MCSO] applicants
must submit to the [D]epartment and to the local board
of school directors of each school district that granted the
initial charter of any charter school included in the
proposed consolidation. . . .
....
(f) Appeals shall be as follows:
  (1) [CAB] shall have the exclusive review of an appeal
  by an applicant for consolidation, with respect to the
  rejection of a proposed consolidation by either the
  [D]epartment or a school district.
  (2) In considering an appeal under this section, [CAB]
  shall:
       (i) Review the decision made by either the
       [D]epartment or the school district on the record as
       certified by the entity that made the decision being
       appealed, provided that [CAB] may allow the
       [D]epartment, a school district or the applicant
       for consolidation to supplement the record if the
       supplemental information was previously
       unavailable.
       (ii) Meet to officially review the certified record no
       later than thirty (30) days after the date of filing the
       appeal.
       (iii) Issue a written decision affirming or denying the
       appeal no later than sixty (60) days following its
       review of the certified record.




                              10
                    (iv) Make its decision based on whether the
                    proposed consolidation satisfies the requirements
                    of subsections (b) and (c).
                 ....
                 (4) All decisions of [CAB] shall be subject to appellate
                 review by the Commonwealth Court. In the event of an
                 appeal of a decision by [CAB] to the Commonwealth
                 Court, the decision of [CAB] shall be stayed only upon
                 order of [CAB], the Commonwealth Court or the
                 Pennsylvania Supreme Court.

24 P.S. § 17-1729.1-A (emphasis added).
              The Department’s Application Guide provides that only after obtaining
the approval from the applicable school districts, as required in Section 1729.1-
A(a)(1)(ii) of the CSL, may the applicant submit an application to the Department
under Section 1729.1-A(a)(1)(i) of the CSL. Propel correctly observes that there is
no such requirement in the MCSO Provisions of the CSL, as Section 1729.1-A(a)(1)
of the CSL simply provides that applications are to be submitted to the applicable
school districts and to the Department, and that the school districts and the
Department must render their decisions within 45 days of their receipt of the
respective application or the respective application will be deemed approved. See
24 P.S. § 17-1729.1-A(a)(1).11
              In response, the District argues that CAB properly gave the
Department’s interpretation deference since the Department’s Application Guide
was based on the Department’s interpretation of the CSL - the statute it is charged
with administering. Further, according to the District, the Application Guide itself
reveals the Department’s “clearly expressed thoughtful guidance . . . based on [its]
experience[.]” District Br. at 18. Finally, the District asserts that the Application

       11
          Section 1729.1-A(a)(1) of the CSL merely lists approval by both the Department and the
applicable school districts as requirements for an MCSO. Notably, Section 1729.1-A(a)(1) of the
CSL lists the Department’s approval first. See 24 P.S. § 17-1729.1-A(a)(1)(i), (ii).
                                              11
Guide is entitled to deference as a “guidance document[.]” Id. at 21. Specifically,
the District contends that the Application Guide is an interpretive rule, which should
be afforded deference, and that the Department “constantly develops and
implements guidance, which are policy statements, agency manuals, and
enforcement guidelines relating to charter schools (and other school laws,
regulations, and policies).” District Br. at 22.
                The Pennsylvania Supreme Court has explained:

                This Court has held “[a]n interpretation by the agency
                charged with the administration of a particular law is
                normally accorded deference, unless clearly erroneous.”
                Harkness v. [Unemployment Comp. Bd. of Rev.], . . . 920
                A.2d 162, 171 ([Pa.] 2007). Moreover, since Harkness,
                we have described two types of agency interpretations
                which are accorded different levels of deference. Agency
                interpretations that are promulgated in published rules and
                regulations have been referred to as “legislative rules” and
                “are accorded a particularly high measure of deference[,]”
                also known as Chevron[12] deference, and “enjoy a
                presumption of reasonableness[.]” N[w.] Youth Serv[s.,
                Inc. v. Dep’t of Pub. Welfare,] 66 A.3d [301,] 310-11 [(Pa.
                2013)]. Non-legislative rules, also known as “interpretive
                rules” or “guidance documents,” such as “manuals,
                interpretive memoranda, staff instructions, policy
                statements, circulars, bulletins, advisories, [and] press
                releases” are accorded “a lesser quantum of deference[,]”
                also known as Skidmore[13] deference, which allows an
                agency’s interpretation to be disregarded when a court is
                “‘convinced that the interpretative regulation adopted by
                an administrative agency is unwise or violative of
                legislative intent.’” Id. at 310-12, quoting Pa. Hum[.]
                Rel[.] Comm’n v. Uniontown Area Sch[.] Dist[.], . . . 313
                A.2d 156, 169 ([Pa.] 1973).

Harmon v. Unemployment Comp. Bd. of Rev., 207 A.3d 292, 299-300 (Pa. 2019)
(footnotes omitted).

      12
           Chevron, U.S.A., Inc. v. Nat. Res. Def. Council, Inc., 467 U.S. 837 (1984).
      13
           Skidmore v. Swift & Co., 323 U.S. 134 (1944).
                                                12
               With respect to an initial application for a charter under Section 1717-
A of the CSL,14 this Court has explained:

               [T]he legislature apparently appreciated that timeliness
               was an important element in assuring the fairness of the
               charter school application and review process. This is
               evident from the legislature’s inclusion of time limitations
               at every stage of these proceedings under the CSL. Thus,
               the essence of the thing to be accomplished by the CSL
               is the prompt adjudication of charter school
               applications. It is with this in mind that we recently
               considered a time limitation imposed under the CSL and
               held:
                   The [CSL] emphasizes that time is of the essence
                   and directs the local school boards and [CAB] to
                   quickly resolve the issue of whether to grant or deny
                   an institution[’]s charter school application. Thus,
                   we conclude that the legislature’s use of the word
                   “shall” in Section 1717-A(i)(8) [of the CSL] . . . is
                   mandatory, requiring [CAB] to issue its written
                   decision and order within 60 days of its final hearing
                   on an application.
               Shenango Valley Reg[’l] Charter Sch[.] v. Hermitage
               Sch[.] Dist[.], 756 A.2d 1191, 1194 (Pa. Cmwlth. 2000).

Sch. Dist. of Phila. v. Indep. Charter Sch., 774 A.2d 798, 802-03 (Pa. Cmwlth. 2001)
(emphasis added; footnotes omitted).
               Similarly, here, the General Assembly imposed a strict 45-day MCSO
application review time limit for both the Department and the school districts,
providing that if a decision was not rendered on the application within the allotted
time, the application would be deemed approved.                 See 24 P.S. § 17-1729.1-
A(a)(1)(i), (ii). It also imposed strict time requirements on CAB’s disposition of
appeals from MCSO application decisions. See 24 P.S. § 17-1729.1-A(f)(2)(ii), (iii).



      14
           Added by the Act of June 19, 1997, P.L. 225, 24 P.S. § 17-1717-A.
                                               13
               In its Application Guide, the Department requires, without explicit
statutory authority, an applicant to obtain the necessary school districts’ approval
before submitting an application to the Department. In doing so, the Department
extended a process, the timeframe for which the General Assembly explicitly
dictated. Because an applicant that might otherwise submit applications to the
school districts and the Department on the same day, in accordance with the
Application Guide, must wait up to 45 days for the school districts’ decisions before
filing the application with the Department, the application process time period
envisioned by the General Assembly is effectively doubled. Such an interpretation
of the CSL is clearly inconsistent with the aforementioned legislative intent. See
Harmon. Because CAB’s interpretation is inconsistent with the CSL, it does not
merit Skidmore deference.15          Accordingly, CAB erred when it concluded that
Propel’s failure to comply with the Department’s requirement that Propel first
submit the MCSO Application to the school districts and, only upon approval by the
school districts, to the Department, was a proper basis for denying Propel’s
Application.
               Propel next argues that CAB erred when it denied Propel’s appeal from
the Hearing Officer’s decision granting the Motion to Supplement by interpreting
the CSL to allow CAB to consider SPP data that became available after Propel filed
the Application.16
               The Pennsylvania Supreme Court has held that “CAB must apply a de
novo standard of review when entertaining appeals from a [school d]istrict [b]oard’s


       15
           Propel also contends that CAB erred when it relied on the Application Guide because
the Application Guide is an improper regulation. Based on the Court’s ruling that the Department’s
interpretive rule with respect to sequential review is violative of legislative intent, the
Department’s interpretation is to be disregarded.
        16
           According to Propel, its lack of eligibility under the MCSO Provisions pertaining to SPP
scores resulted from CAB’s lengthy delay in rendering a decision on its Application.
                                                14
denial of a charter school application.” W. Chester Area Sch. Dist. v. Collegium
Charter Sch., 812 A.2d 1172, 1180 (Pa. 2002).17 Pursuant to Section 1729.1-
A(f)(2)(i) of the CSL, CAB’s review of the decision below may allow
supplementation of the record, and, pursuant to Section 1729.1-A(f)(2)(iv) of the
CSL, CAB must make an independent determination of whether the charter
school has satisfied the requirements of Section 1729.1-A(b) of the CSL
(disqualifying MCSO applicants that within either of the most recent two school
years have failed to meet student performance requirements, failed to maintain fiscal
management standards, or failed to achieve SPP scores in the top 25 percentile)
and Section 1729.1-A(c) of the CSL.




       17
        West Chester involved Section 1717-A of the CSL, rather than Section 1729.1-A of the
CSL. The West Chester Court explained:

              Section []1717-A(i)(6) [of the CSL, 24 P.S. § 17-1717-A(i)(6)]
              grants [] CAB discretion to permit the parties to supplement the
              record with previously unavailable information. Such directive is
              inconsistent with traditional appellate review. Moreover, [Section
              1717-A(i)(10) of] the CSL specifically articulates that “all decisions
              of the appeal board shall be subject to appellate review by the
              Commonwealth Court.” 24 P.S. § 17-1717-A(i)(10) (emphasis
              added). Had the Legislature intended [] CAB to also utilize an
              appellate standard of review, it could have similarly provided.
              Finally, we note that the composition of [] CAB supports a finding
              of de novo review. [] CAB is not comprised of attorneys capable of
              conducting a legal examination of the evidence, but rather consists
              of persons who have a perspective on public education. See [Section
              1721-A(a) of the CSL,] 24 P.S. § 17-1721-A(a) (stating composition
              of CAB as: a parent, a school board member, a certified teacher, a
              faculty or administrative employee, a business person, and a
              member of [the] State Board of Education).
W. Chester, 812 A.2d at 1180. Similarly, Section 1729.1-A of the CSL grants CAB discretion to
supplement the record and provides that all CAB decisions shall be subject to appellate review by
this Court. Thus, this Court concludes that Section 1729.1-A of the CSL similarly contemplates
that CAB will conduct a de novo review.
                                               15
               In approving the Hearing Officer’s record supplementation with the
2017-18 school year SPP data, CAB noted that Section 1729.1-A(f)(2)(i) of the CSL
authorized it to supplement the record and further reasoned:

               It is without question that the information related to SPP
               scores issued by the Department for the 2017-18 school
               year was previously unavailable and could not have been
               obtained or submitted for inclusion in the record prior to
               the Department’s decision to deny Propel’s [] Application.
               As such, the evidence related to the Charter Schools
               Meeting [MCSO] Eligibility Criteria - 24 P.S. § 17-
               1729.1-A, containing 2016-17 and 2017-18 data,
               appended to the District’s Motion to Supplement, clearly
               constitutes admissible supplementary evidence. Thus, the
               Hearing Officer properly granted the District’s Motion to
               Supplement, and the updated MCSO Eligibility List,
               containing the 2017-18 school year SPP scores, shall be
               admitted into the record.

CAB Dec. at 17, R.R. at 5834a. CAB concluded that the most recently available
SPP data was relevant information given its duty to ensure compliance with the
CSL’s requirement that at least one charter school had met the 25th quartile SPP
threshold for the two most recent school years for which scores were available. See
CAB Dec. at 18, R.R. at 5435a; see also 24 P.S. § 17-1729.1-A(b).
               CAB rejected Propel’s argument that it should only consider the SPP
scores that were available at the time of its Application,18 explaining:

               Contrary to Propel’s assertion, Propel-McKeesport’s loss
               of qualifying status under [Section] 1729.1-A(b)(2) [of the
               CSL] is fatal to its Application under both the plain
               language of Section 1729.1-A [of the CSL] and the
               legislative intent of the [CSL] which, in relevant part
               provides:


       18
          According to CAB, Propel essentially claimed that “the qualifier []as of the date of the
Application[] must be read into the ‘most recent two (2) school years’” language in Section 1729.1-
A(b)(1) of the CSL. CAB Dec. at 25, R.R. at 5842a (italics added).


                                                16
  It is the intent of the General Assembly, in enacting
  this article, to provide opportunities for teachers,
  parents, pupils and community members to establish
  and maintain schools that operate independently
  from the existing school district structure as a method
  to accomplish all of the following:
     (1) Improve pupil learning.
     (2) Increase learning opportunities for all pupils.
     ....
     (5) Provide parents and pupils with expanded
     choices in the types of educational opportunities
     that are available within the public school system.
     (6) Hold the schools established under this act
     accountable for meeting measurable academic
     standards . . . .
[Section 1702-A(1), (2), (5) and (6) of the CSL,] 24 P.S. §
17-1702-A(1), (2), (5) and (6).
In support of its intent to hold charter schools accountable
for meeting measurable academic standards, it appears
that the General Assembly enacted the SPP score criteria
in [Section] []1729.1-A(b)(1) and (2) [of the CSL] as
quality-control measures for schools seeking to
consolidate. If an applicant school could not demonstrate
its success as measured by its ranking, then it would not
be qualified to expand itself through the MCSO process.
To hold that [] CAB may only consider the SPP score
rankings from the two years immediately prior to the
application date would be inconsistent with the legislative
intent to improve learning and learning opportunities, and
to hold charter schools to measured standards. As the
intent expressed in [S]ection []1702-A(1) and (2) [of the
CSL] for increased learning and learning opportunities is
a continuing goal not limited to a single point in time, the
issue of the quality of learning being provided by schools
proposing to consolidate would seem to be always
relevant. Therefore, SPP rankings would also be always
relevant.



                            17
CAB Dec. at 26-27, R.R. at 5843a-5844a. Notably, the express prohibition on
merging in Section 1729.1-A(b) of the CSL, where, inter alia, the proposed MCSO
fails to include a charter school that meets the 25th percentile SPP requirement is a
separate threshold from the school district’s and the Department’s approval
requirement contained in Section 1729.1-A(a) of the CSL.
              Propel cites Souderton Area School District v. Souderton Charter
School Collaborative, 764 A.2d 688 (Pa. Cmwlth. 2000), and Brackbill v. Ron
Brown Charter School, 777 A.2d 131 (Pa. Cmwlth. 2001), to support its contention
that CAB erred when it supplemented the record in this matter with the SPP data
released after Propel filed the Application, because “CAB and [the] Commonwealth
Court have interpreted . . . the [CSL] to provide for eligibility at the time the
application was submitted.” Propel Br. at 21. Both Souderton and Brackbill
involved the loss or the potential loss of a facility location identified in an application
for the initial grant of a charter.
              In Souderton, CAB disagreed with a school board’s finding that the
proposed short-term facility location was inappropriate and was a substantial safety
and welfare risk to students. Given that the charter school’s plan was more than two
years out of date, CAB questioned whether the proposed facility was still available
for the charter school’s use. Nonetheless, CAB noted its responsibility to review the
application on the record certified by the school board as submitted, and concluded
that since the application was acceptable at the time it was submitted, it did not
constitute a basis for denial.
              On review, this Court explained:

              [I]n its opinion, [] CAB simply points out the very real
              possibility that, because [the applicant’s] [a]pplication is
              more than two years old, the [s]trip [m]all [f]acility that
              was to house the charter school may no longer be
              available. Despite this realization, [] CAB recognized

                                            18
            that, in ruling on [the applicant’s] appeal, [] CAB only
            could review the suitability of the [s]trip [m]all [f]acility
            presented in the [a]pplication. Having determined that this
            [s]trip [m]all [f]acility was available and acceptable at the
            time the [a]pplication was submitted, [] CAB could not
            deny [the applicant’s] appeal based on the possibility that
            this particular facility might not be available currently.
            Viewing [] CAB’s order in light of the reasoning set forth
            in its opinion, it becomes apparent that, in directing the
            [d]istrict [b]oard to sign [the applicant’s] charter school
            [a]pplication, [] CAB refers only to the [a]pplication
            including the [s]trip [m]all [f]acility. The final sentence
            of [] CAB’s order merely reflects [] CAB’s recognition of
            a possible problem with the [a]pplication’s listed facility.
            Thus, [] CAB directs [the applicant] to inform the
            [s]chool [d]istrict and [] CAB in the event that [the
            applicant] would need to use a different facility. In this
            way, the [s]chool [d]istrict and [] CAB would be aware
            that [the applicant] would have to submit a new
            application to the [d]istrict [b]oard and afford the
            [d]istrict [b]oard an opportunity to consider whether
            the facility is appropriate under the CSL.

Souderton, 764 A.2d at 697-98 (footnote omitted; bold emphasis added).
            In Brackbill, a school district challenging CAB’s grant of a charter
claimed that CAB erred because the proposed locations listed in the charter
application were no longer available. This Court rejected the school district’s
argument, reasoning:

            The [c]harter [s]chool properly listed two facilities in its
            application in compliance with the statutory requirement.
            The [s]chool [d]istrict, through the delay caused by its
            inaction, appears to have caused the [c]harter [s]chool’s
            loss of rights in these proposed facilities. It would be
            unreasonable to expect an applicant to maintain rights in
            the precise vacant property listed in an application for the
            period which it has taken for the revised application to
            wend its way from the [d]istrict [b]oard to [] CAB to this
            [C]ourt. Moreover, by failing to act on the revised
            application, the [s]chool [d]istrict abdicated to [] CAB the
            authority to review all of the relevant criteria. We believe

                                         19
              that [] CAB appropriately weighed this factor in its
              determination to grant the charter. Although an applicant
              must include a proposed facility in its application, there is
              no requirement that the facility be under a contractual
              obligation before the charter is granted. On the contrary,
              [] Section 1717-A(e)(2) [of the] CSL simply provides
              that[]
                 [a] charter school application submitted under this
                 article shall be evaluated . . . based on criteria
                 including, but not limited to, the following:
                 ***
                 (iii) The extent to which the application considers the
                 information requested in [S]ection 1719-A [of the
                 CSL]. . . .
              24 P.S. § 17-1717-A(e)(2). [] CAB found that the [c]harter
              [s]chool had met the statutory requirements and thus had
              appropriately considered the facility necessary for
              operation of its school. Therefore, we believe [] CAB
              acted within its discretion in granting the charter subject
              to the requirement that the [c]harter [s]chool present
              information regarding its facility prior to the opening
              of the school.

Brackbill, 777 A.2d at 139 (footnote omitted; emphasis added).19

       19
           Apart from its reliance on Souderton and Brackbill, Propel contends that “[a] second,
but equally important provision of the CSL that provides evidence of the General Assembly’s
legislative intent are the mandatory timelines for action on both charter school applications and
MCSO applications.” Propel Br. at 21. Propel further urges:
              As noted by the Commonwealth Court in Independence Charter
              School, “the legislature apparently appreciated that timeliness was
              an important element in assuring the fairness of the charter school
              application and review process.” [Id.] at 803. These provisions
              apply equally to the MCSO [P]rovisions as they do to establishing
              the charter school . . . .
Propel Br. at 23. According to Propel,
              good sense and practicality demand that the relevant time period to
              consider the SPP data in the instant appeal is at the time the
              Application was filed with the District. Any other possible result
              would allow for the charter schools that have filed a consolidation
                                               20
               Notably, in both of these cases involving the review of an initial charter
application, this Court affirmed CAB’s decision where that decision conditioned
the charter grant on the applicant providing updated facility information to
determine compliance with the CSL. Thus, although the applications were
approved based on the information submitted, the ultimate charter grant was
conditioned on CSL compliance involving circumstances occurring after the
application submission date. Accordingly, neither Souderton nor Brackbill stand for
the proposition that CAB must ignore changes in circumstances occurring after the
application date which render applicants statutorily ineligible to effect a merger
under the CSL.
               Interestingly, in Montour School District v. Propel Charter School-
Montour, 889 A.2d 682 (Pa. Cmwlth. 2006), a case involving one of the same
schools included in Propel’s Application, the Montour School District (MSD) sought
review of CAB’s order reversing MSD’s denial of a charter application for Propel-
Montour. At argument before CAB, Propel-Montour notified MSD and CAB that it
recently learned that its proposed facility was no longer available. Propel-Montour
represented that it was pursuing a lease for another facility, but that such lease would


               application to potentially be subject to a rollercoaster of eligibility
               determinations based upon updated data while the application sits in
               litigation limbo.
Propel Br. at 27 (footnote omitted). This Court disagrees.
         When considering an MCSO appeal, CAB is specifically charged with a duty to ensure that
the applicant is not ineligible due to the applicant’s failure to maintain student performance
requirements, lack of accepted standards of fiscal management or audit requirements and that the
applicant has an SPP profile among the top 25th percentile. See 24 P.S. § 17-1729.1-A(f)(2)(iv)
(referencing Section 1729.1-A(b) and (c) of the CSL). Unlike both Souderton and Brackbill, where
the charter school applicants were unable to prevent a private landlord from leasing to another
their intended future location, an applicant’s adherence to the standards in Section 1729.1-A(b) of
the CSL, is within the applicant’s control. It is not unreasonable to expect an MCSO applicant to
maintain the required standards at least until CAB has rendered a decision on its MCSO application
appeal.
                                                21
require zoning changes for charter school use. MSD objected to the submission of
any evidence with respect to the new facility and CAB barred the submission of such
evidence.    Nonetheless, CAB reversed MSD’s denial of Propel-Montour’s
application. On appeal to this Court, MSD argued, inter alia, that CAB erred by
ordering MSD to issue a charter without an identified location, and requiring Propel-
Montour to merely inform MSD and CAB of the new location without requiring
submission of the proposed site for MSD’s approval. In response, Propel-Montour
argued that “it was prepared and willing to present evidence of the new proposed
facility at oral argument before CAB, but was not allowed to do so because of
[MSD’s] vigorous objections.” Montour, 889 A.2d at 688.
             The Montour Court explained:

             We have previously held that CAB has the authority to
             conduct a de novo review of a school district’s denial of a
             charter application. Here, however, given its authority to
             conduct a de novo review, CAB erroneously failed to hear
             [Propel-Montour’s] evidence concerning the new
             proposed site when it sustained the [school d]istrict’s
             objections. Under Souderton, CAB could not then order
             the [d]istrict to grant the charter in the absence of any
             evidence of a proposed site for the school. Accordingly,
             because CAB failed to hear and consider [Propel-
             Montour’s] evidence with regard to the new proposed
             facility, we must vacate CAB’s order and remand to CAB
             for the purpose of hearing this evidence to determine
             whether the new proposed site is suitable under the CSL
             before CAB can order the charter to be granted.

Montour, 889 A.2d at 690 (italics added).
             This Court addressed the propriety of supplementing a record with
recently released SPP scores in Reading School District v. I-Lead Charter School,
206 A.3d 27 (Pa. Cmwlth. 2019), a charter school revocation case where evidence
of the school’s performance was relevant to CAB’s decision. In I-Lead, this
Court considered whether CAB properly reversed a school district’s charter

                                         22
revocation. In conducting its review, CAB granted the school district’s motion to
supplement the record to include significantly lower SPP scores released after the
school district rendered its decision, but did not consider the supplemented SPP
scores when it reversed the school district’s revocation. Section 1729-A(d) of the
CSL governed CAB’s exercise of its independent judgment and provided, in relevant
part:

            [CAB] shall have the exclusive review of a decision not to
            renew or revoke a charter. [CAB] shall review the record
            and shall have the discretion to supplement the record if
            the supplemental information was previously unavailable.
            [CAB] may consider the charter school plan, annual
            reports, student performance and employe and community
            support for the charter school in addition to the record.
            [CAB] shall give due consideration to the findings of the
            local board of directors and specifically articulate its
            reasons for agreeing or disagreeing with those findings in
            its written decision[.]

24 P.S. § 17-1729-A(d).
            In holding that CAB deliberately disregarded the supplemented
evidence, this Court recognized with respect to the similar statutory language in
Section 1729-A of the CSL permitting supplementation of the record,

            [b]ased on its clear language, Section 1729-A(d) of the
            CSL specifically contemplates that, on appeal, CAB may
            consider information that did not inform a school district’s
            decision. This statement is consistent with CAB’s de novo
            review function, “making an independent determination as
            to the merits . . . .” W. Chester, 812 A.2d at 1180 .

I-Lead, 206 A.3d at 36 (footnote omitted).       In a footnote, the I-Lead Court
recognized that
            prior CAB decisions have relied upon student performance
            data occurring after a school district resolved to revoke a
            charter. See, e.g., Imani Educ. Circle Charter Sch. [v. Sch.
            Dist. of Phila., (Dkt. No. CAB 2014-08, filed May 11,
            2016)]; Cmty. Acad. of Phila. Charter Sch. v. Sch. Dist. of
                                        23
             Phila., Sch. Reform Comm’n, (Dkt. No. CAB 2013-12,
             filed September 8, 2014).

I-Lead, 206 A.3d at 36 n.19.
             The statutory language at issue in Section 1729.1-A of the CSL
pertaining to MCSO approval is similar to that in Section 1729-A of the CSL at issue
in I-Lead. Like Section 1729-A(d) of the CSL, Section 1729.1-A(f) of the CSL
(pertaining to MCSO appeals) provides that it is CAB’s duty to “[r]eview the
decision made by either the [D]epartment or school district on the record as certified
. . . [and in its discretion, permit parties to] supplement the record if the supplemental
information was previously unavailable.” 24 P.S. § 17-1729.1-A(f)(2)(i).
             Although, unlike Section 1729-A(d) of the CSL, Section 1729.1-A(f)
of the CSL does not explicitly authorize CAB to consider evidence “in addition to
the record[,]” 24 P.S. § 17-1729-A(d), it allows CAB to supplement the record,
which CAB did. See 24 P.S. § 17-1729.1-A(f)(2)(i). Propel argues that this Court
should limit CAB’s ability to supplement the record only to evidence existing at the
time it filed its Application. There is no language in Section 1729.1-A(f)(2)(i) of the
CSL limiting relevant evidence only to evidence available at the time the Application
was filed. It is beyond cavil that “courts ‘have no authority to add or insert language
into a statute’ and should not, through interpretation, add a requirement that the
General Assembly did not include.” Twp. of Wash. v. Twp. of Upper Burrell, 184
A.3d 1083, 1089 (Pa. Cmwlth. 2018) (quoting Summit Sch., Inc. v. Dep’t of Educ.,
108 A.3d 192, 199 (Pa. Cmwlth. 2015)).
             Like Section 1729-A(d) of the CSL, Section 1729.1-A(f)(2)(i) of the
CSL, “specifically contemplates that, on appeal, CAB[, through supplementation
of the record with relevant evidence,] may consider information that did not inform
a school district’s [or the Department’s] decision.” I-Lead, 206 A.3d at 36. Section
1729.1-A(f)(2)(iv) of the CSL, imposes a duty on CAB to “[m]ake its decision based

                                           24
on whether the proposed consolidation satisfies the requirements of subsections (b)
[(disqualifying from mergers those charter schools that fail to meet the top 25th
percentile SPP threshold for the two most recent school years for which scores are
available),] and (c) [(governing application submission)].”20 24 P.S. § 17-1729.1-
A(f)(2)(iv). Where, as here, such relevant evidence pertains to CAB’s explicitly
imposed statutory duty to ensure that at least one of the schools in the proposed
MCSO meets the SPP threshold requirements, requiring CAB to ignore evidence
that applicants no longer meet the requirements would impede CAB’s ability to
perform its duties. The approval of a noncompliant applicant’s MCSO application
would undermine “[t]he core purpose of the [CSL which] is to improve students’
education.” New Hope Acad. Charter Sch. v. Sch. Dist. of the City of York, 89 A.3d
731, 739 (Pa. Cmwlth. 2014).
               The New Hope Court further explained:

               The General Assembly expressly set forth its intention in
               enacting the [CSL] to “[i]mprove pupil learning,”
               “[i]ncrease learning opportunities for all pupils,” and
               “[h]old the schools established under [the CSL]
               accountable for meeting measurable academic
               standards and provide the school with a method to
               establish accountability systems.” [Section 1702-A (1),
               (2), (6) of the CSL,] 24 P.S. § 17-1702-A(1), (2), (6)[.]

       20
           Propel strongly asserts that its inability to meet the SPP threshold is a direct consequence
of CAB’s delay in rendering a valid vote on its Application. It insists that, because it satisfied the
SPP threshold at the time of its application and during the period that CAB was statutorily required
to issue a decision on its appeal, CAB’s delay in rendering a decision (during which time new SPP
scores were released) caused Propel’s SPP threshold deficiency. Notably, Propel did not challenge
the validity of CAB’s decision based on CAB’s delay. This Court acknowledges that CAB’s
inability to render a decision on the Application lengthened the review process beyond that
permitted in the MCSO Provisions. Notwithstanding, of the eight charter schools included in the
Application, only Propel-McKeesport satisfied the SPP threshold at the time of filing, and even
that school subsequently fell below the SPP threshold. Thus, at the time that CAB rendered its
decision on the Application, not a single school out of the eight satisfied the threshold requirement.
Despite the delay which exceeded CAB’s statutorily-mandated review window, neither CAB, nor
this Court may ignore other mandates in the MCSO Provisions.
                                                 25
New Hope, 89 A.3d at 739 (emphasis added; citation omitted).                                Therefore,
considering an applicant’s most recent SPP scores in reviewing a charter school
merger decision furthers these expressed intentions by permitting CAB to more
accurately consider the potential merger’s impact on the affected students.
Accordingly, this Court concludes that CAB properly denied Propel’s appeal from
the Hearing Officer’s decision granting the Motion to Supplement. Further, because
Propel failed to meet Section 1729.1-A(b)(1) of the CSL’s threshold requirements
pertaining to SPP data, it did not qualify for MCSO approval.21
                For the foregoing reasons, CAB’s order is affirmed.



                                                _________________________________
                                                ANNE E. COVEY, Judge




       21
            CAB correctly concluded:
                For purposes of the Application, the “most recent two (2) school
                years” were 2016-17 and 2017-18; and, given as much, Propel does
                not meet the application requirements for an MCSO under [Section]
                []1729.1-A(b)(1) [of the CSL] because its [A]pplication does not
                reference a school within the [top 25th percentile] of Pennsylvania
                [c]harter [s]chools for the two most recent school years for which
                scores are available, as is evidenced by the updated MCSO
                Eligibility List.
                ....
                Upon giving due consideration to the findings of the School Board,
                the evidentiary record, and the requirements of CSL, [] CAB finds
                that the District’s denial of the [] Application in this case was proper.
CAB Dec. at 28, R.R. at 5845a.


                                                  26
         IN THE COMMONWEALTH COURT OF PENNSYLVANIA

Propel Charter Schools,                  :
                  Petitioner             :
                                         :
            v.                           :
                                         :
School District of Pittsburgh            :
(State Charter School Appeal Board),     :   No. 1210 C.D. 2020
                    Respondent           :

                                  ORDER

            AND NOW, this 19th day of November, 2021, the State Charter School
Appeal Board’s December 22, 2020 order is affirmed.



                                       _________________________________
                                       ANNE E. COVEY, Judge